Citation Nr: 0312806	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the rectum.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability resulting 
from surgery performed at a VA facility in January 1984.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1952 
to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1999 and April 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Louisville, Kentucky.               

In a November 2001 decision, the Board denied the appellant's 
claim for service connection for the residuals of an injury 
to the rectum.  In the decision, the Board also determined 
that the appellant had not presented new and material 
evidence sufficient to warrant reopening the claims for 
service connection for the residuals of a head injury, and 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in January 1984.  The appellant subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").    

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed an 
Appellee's Motion for Remand and to Stay Proceedings.  In an 
Order dated in October 2002, the Court granted the 
Secretary's motion, vacated the Board's November 2001 
decision, and remanded the case, pursuant to 38 U.S.C. § 
7252(a) (West 2002), for compliance with the directives 
stipulated in the Secretary's motion.  Copies of the Court's 
Order and the Secretary's motion have been placed in the 
claims file.




REMAND

At the outset, the Board notes that the appellant's claims 
file is a rebuilt folder.  In this regard, the Board observes 
that after the Court vacated the Board's November 2001 
decision and remanded this case for further proceedings, it 
appears that the appellant's original claims file was 
misplaced by the VA.  The Board notes that in an electronic 
e-mail communication, dated in January 2002, it was reported 
that the appellant's claims file had been lost at some time 
after the Board's decision was issued in November 2001.  The 
Board also observes that in a Routing and Transmittal Slip, 
dated in July 2002, it was noted that the appellant's claims 
file was a rebuilt folder.     

In the instant case, the Board observes that the rebuilt 
claims folder includes a copy of the Appellee's Motion for 
Remand and to Stay Proceedings.  In the Secretary's motion, 
it was noted that a remand was required in view of the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  The VCAA substantially amended 
the provisions of chapter 51 of title 38, United States Code, 
concerning the assistance to be afforded claimants of 
veterans benefits, and concerning decisions on their claims, 
"including specifically but not limited to new sections 5103 
('Notice to claimants of required information and evidence') 
and 5103A ('Duty to assist claimants') as added to title 38, 
United States Code, by section 3 of that Act."  U.S. Vet. 
App. Order, Misc. No. 4-00 (Nov. 13, 2000).  In Holliday, 
supra, the Court concluded that all provisions of the VCAA 
were potentially applicable to claims for VA benefits and 
rejected the Secretary's argument that remand would be futile 
where it was obvious that all possible relevant evidence had 
been obtained or the failure to obtain it was fully accounted 
for.  Id. at 290.  The Court remanded the matter for VA to 
make a determination as to the applicability of the various 
VCAA provisions (including the notice provisions to be 
codified at 38 U.S.C.A. § 5103(a)) to the appellant's claims 
before conducting judicial review.  

In the Secretary's motion, it was noted that in light of 
Holliday, supra, a remand was required because the 
development of the appellant's underlying case was apparently 
made on the basis of chapter 51's previous requirements as to 
providing notice and obtaining evidence.  Specifically, it 
was reported that the Board did not indicate whether it had 
considered if the appellant had been notified, pursuant to 
the VCAA, of what information or evidence would be necessary 
to substantiate his claims, which records were to be provided 
by the appellant, and which records, if any, the Secretary 
would attempt to obtain on the appellant's behalf.  See 38 
U.S.C. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, it was reported that the Board failed 
to adequately consider "all . . . applicable provisions of 
law" (38 U.S.C. § 7104(a)), and to provide an adequate 
written statement of the reasons or bases for its findings 
and conclusions on "all material issues of fact or law 
presented on the record."  38 U. S. C. § 7104(d)(1); see 
Weaver v. Principi, 14 Vet. App. 301 (2001) (per curiam 
order); see also Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990).  It was also noted that on remand, the Board needed 
to reevaluate the appellant's claims in light of the notice 
and assistance provisions of the VCAA, and provide an 
adequate statement of reasons or bases as to whether the 
provisions of the VCAA had been met considering the facts of 
the case.  

In light of the above, the Board will remand the appellant's 
claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b).       

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records. 

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in July 2001, and provide the appellant 
and his representative with an appropriate opportunity to 
respond.  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
for submitting information or evidence, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




